1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4     JOSEPH S. HOLMES, JR.,
5                                            Plaintiff,
6            v.                                                3:17-cv-00349-RCJ-WGC
7     WASHOE COUNTY JAIL, et al.,                              ORDER
8                                       Defendants.
9    I.     DISCUSSION
10          According to the Nevada Department of Corrections (“NDOC”) inmate database,
11   Plaintiff is no longer at the address listed with the Court and Plaintiff has not filed an
12   updated address with this Court. The Court notes that pursuant to Nevada Local Rule of
13   Practice IA 3-1, a “pro se party must immediately file with the court written notification of
14   any change of mailing address ... Failure to comply with this rule may result in the
15   dismissal of the action, entry of default judgment, or other sanctions as deemed
16   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days
17   from the date of entry of this order to file his updated address with this Court. If Plaintiff
18   does not update the Court with his current address within thirty (30) days from the date
19   of entry of this order, the Court will dismiss this action without prejudice.
20   II.    CONCLUSION
21          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated
22   address with the Court within thirty (30) days from the date of this order.
23          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
24   the Court shall dismiss this case without prejudice.
25          DATED: January 16, 2019.
26
27                                               _________________________________
28                                               United States Magistrate Judge
